Citation Nr: 1507082	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-26 383A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to October 15, 2011, and in excess of 20 percent after October 15, 2011, for left leg shin splints.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to October 15, 2011, and in excess of 20 percent after October 15, 2011, for right leg shin splints.

3. Entitlement to an initial compensable disability rating for acne.

4.  Entitlement to service connection for disability of the left hip.

5.  Entitlement to service connection for disability of the right hip.

6.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain.

7.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2004 and from November 2004 to November 2005, with subsequent and ongoing National Guard/reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of April 2007, January 2008, May 2008, December 2012, and October 2013.  A hearing on appeal was held before the undersigned Acting Veterans Law Judge in February 2011.  In September 2011 the Board remanded the appeal for further evidentiary and procedural development.  Such development was satisfactorily accomplished.

Following the development requested on remand, the Appeals Management Center (AMC) granted service connection for right and left knee disabilities, and lumbosacral strain.  The Veteran initiated a timely disagreement with the disability rating assigned to the lumbosacral strain; therefore this issue remains on appeal.  Other issues not resolved by the AMC and remaining on appeal from the prior Board decision include entitlement to service connection for disability of the left hip; entitlement to service connection for disability of the right hip; entitlement to a disability rating in excess of 10 percent prior to October 2011, and in excess of 20 percent after October 2011, for left leg shin splints; entitlement to a disability rating in excess of 10 percent prior to October 2011, and in excess of 20 percent after October 2011, for right leg shin splints; and entitlement to a compensable disability rating for non-cystic acne. 

The Board has reviewed the Veteran's physical claims file and also evidence available in her VA electronic files.

The issues of entitlement to service connection for disability of both hips, entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain, and entitlement to service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have nonunion or malunion of her right or left tibia or fibula; imaging studies show no bony pathology of involving either leg.  

2.  The Veteran's symptoms of shin splints throughout the appeal period involve pain and reduced walking and standing.  

3.  The Veteran's acne is manifested by superficial papules, comedones, and pustules; she does not have deep acne characterized by deep inflamed nodules and pus-filled cysts.



CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 10 percent prior to October 15, 2011, and in excess of 20 percent after October 15, 2011, for left leg shin splints is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.26, 4.71a, Diagnostic Code 5262 (2014).  

2.  An initial disability rating in excess of 10 percent prior to October 15, 2011, and in excess of 20 percent after October 15, 2011, for right leg shin splints is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.26, 4.71a, Diagnostic Code 5262 (2014).  

3.  An initial compensable disability rating is not warranted for acne.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was fully satisfied in a September 2011 letter following the Board remand that informed her of her and VA's duty for obtaining evidence and of the elements required to prove a successful claim for service connection, to include secondary service connection.  The RO readjudicated the claims afterwards in a December 2012 rating decision in conjunction with a December 2012 Supplemental Statement of the Case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  She has also been informed of the evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the February 2011 hearing on appeal, the Veteran was given the opportunity under oath to express her contentions, and the reason for the denial of her claim was explained to her.  Additional sources of evidence which might support the appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist a Veteran in the development of her claims.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, private treatment records, and pertinent VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Standard of review

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.



Increased ratings

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Because the Veteran has appealed the initial disability ratings assigned for shin splints and non-cystic acne, the entire time frame from her discharge from service until the present is at issue here.

	Shin splints

The Veteran's shin splints are rated under the provisions of Diagnostic Code 5262, which provides that impairment of the tibia and fibula resulting in nonunion with loose motion, requiring a brace, is rated as 40 percent disabling.  Malunion with marked knee or ankle disability is rated as 30 percent disabling; with moderate knee or ankle disability, 20 percent disabling; and with slight knee or ankle disability, 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Historically, service connection for shin splints of both legs was granted in a January 2008 RO decision based upon an in-service diagnosis of bilateral shin splints and the report of a September 2007 VA examination which confirmed the diagnosis of bilateral shin splints, or tibial stress syndrome.  The disability in each leg was rated as 10 percent disabling from November 2005 until October 15, 2011, when it was increased to 20 percent disabling, based upon findings of increased severity during an October 2011 VA examination.  The Veteran asserts that higher ratings are warranted for the entire time period at issue.  

Review of the medical evidence shows that she has carried the diagnosis of shin splints since her time on active duty.  She remains in the National Guard/Reserves.  She reported to her VA medical care providers that she had a profile which restricted the amount of running she was required to do in the National Guard.  However, she also reports that the pain in her shins causes her to restrict the type of footwear she selects and activities requiring standing or walking for long periods.  She reports that both physical therapy and medication helped the pain in her shins, but when she ceased going to physical therapy it returned, and that she stopped taking the medication due to gastrointestinal distress.  The Veteran has been prescribed with various shoe inserts throughout the relevant time period.

The report of the September 2007 VA examination reflects that the diagnosis of shin splints was confirmed upon clinical examination.  At that time, the Veteran reported that she was working as a manicurist, which did not have a large impact upon her shin pain.  Walking increased her pain, however.  X-rays taken in conjunction with the examination were interpreted as negative.  X-ray studies taken of both legs in July 2008 were interpreted as showing no significant skeletal or soft tissue abnormalities.  Magnetic resonance imaging studies of the right leg performed in September 2008 were interpreted as showing unremarkable subcutaneous tissues with no cortical or marrow signal abnormality.  A January 2009 bone scan showed no stress fractures in the Veteran's lower legs.  

The report of the October 2011 VA examination reflects that the Veteran was having a constant ache in her shins.  She had difficulty with prolonged walking and she could not run.  She felt that neither physical therapy, orthotics, nor Naproxen had been effective in alleviating the pain in her shins.  The examiner specified that the Veteran did not have evidence of stress fractures, chronic exertional compartment syndrome, genu recurvatum, weakness or insecurity in weight-bearing, or a leg length discrepancy.  She did not use any assistive devices for locomotion.  The examiner also specified that the Veteran's shin splints did not impact her ability to work.  

The currently-assigned 20 percent disability rating is the highest possible schedular rating absent nonunion or malunion of the tibia or fibula.  Because she does not have nonunion or malunion, as evidenced by the X-ray studies which have all shown normal bony structures in her lower legs, a disability rating in excess of 20 percent is not warranted for her shin splints at any point during the appeal period.  The preponderance of the evidence is against the award of a disability rating greater than 20 percent at any point during the appeal period.

The question remaining is whether a 20 percent disability rating, representing "moderate" versus "slight" disability is warranted for the time period between November 2005 and October 2011.  

Upon review, the Board finds that the preponderance of the evidence is against the award of an increased disability rating between November 2005 and October 2011.  Initially, we note that there is no indication of ankle disability associated with the Veteran's shin splints.  Although the Veteran does have knee problems, they are separately service-connected.  Furthermore, there is no evidence of active tibia or fibula pathology, as shown by the several X-ray studies, the magnetic resonance imaging study in September 2008, and the January 2009 bone scan.  The Veteran's symptoms between November 2005 and October 2011 appear to have been limited to pain and a decreased tolerance for walking and standing.  In the Board's estimation, these symptoms equate to no more than slight disability related to shin splints.  The preponderance of the evidence is therefore against the award of a disability rating greater than 10 percent between November 2005 and October 15, 2011. 

The Board observes that because each leg is separately rated, the RO has properly assigned a bilateral factor in calculating the Veteran's combined disability rating.  38 C.F.R. § 4.26.  

      Acne

Service connection for acne was granted in January 2009, as her medical records showed she initially developed acne during service and continued to have acne after service.  A noncompensable disability rating was assigned at that time.  The Veteran challenged this initial noncompensable disability rating; this is the appeal before the Board at this time.  The AMC granted a separate compensable disability rating for facial scarring resulting from acne in December 2012, and the Veteran has not appealed this disability rating.  It is important to clarify that the scars are a separate and distinct disability from the acne process, as reflected by the separate grants of service connection and separate ratings under two different diagnostic codes.  

Review of the Veteran's VA medical records reflects that she has used topical prescription medications for the control of acne throughout the appeal period, to include a mild retinoid prescription, and a topical antibiotic.  She has not been prescribed oral medication for acne.  

The report of a January 2009 VA examination shows that the Veteran had multiple papular, erythematous and macular hyperpignmented lesions scattered about the face.  The examiner estimated that the percentage of the exposed area affected was 2.3 percent, and the percentage of the entire body affected as 0.3 percent.  

The report of an October 2011 VA examination reflects that the Veteran required near-constant topic medication usage for her acne.  The examiner specified that the acne covered less than five percent of exposed areas, and less than five percent of the Veteran's total skin.  The examiner characterized the acne as "superficial, involving comedones, papules, pustules, and superficial cysts, affecting less than 40 percent of the Veteran's face and neck.  The examiner also specified that the Veteran's acne does not impact her ability to work.  

The Veteran's acne has been evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7828, which provides a noncompensable rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828.  

In this case, the preponderance of the evidence is against a compensable disability rating for acne.  The Board acknowledges that the Veteran uses several different types of topical medication for control of her acne.  However, her acne appears to be merely superficial, indeed was described as such by the October 2011 VA examiner.  As set forth above, "deep, inflamed" acne warrants a compensable rating, whereas superficial acne does not.  Thus, a compensable disability rating for acne is not warranted.  As discussed above, a separate compensable rating has already been awarded for scarring related to acne, and this rating is not before the Board at this time.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that the symptomatology and impairment caused by the Veteran's bilateral shin splints and acne are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The regulations expressly consider pain, functional impairment such as limitations upon walking and standing.  38 C.F.R. §§ 4.45, 4.71a.  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

An initial disability rating in excess of 10 percent prior to October 15, 2011, and in excess of 20 percent after October 15, 2011, for left leg shin splints is denied.

An initial disability rating in excess of 10 percent prior to October 15, 2011, and in excess of 20 percent after October 15, 2011, for right leg shin splints is denied.

An initial compensable disability rating for acne is denied.


REMAND

As the Veteran continues to receive VA medical care, her VA medical records should be updated for the claims file.  

Hips

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The Veteran's medical records reflect that she has diagnoses of arthritis in both hips.  She contends that her hip disabilities are secondary to her other orthopedic service-connected disabilities.  Currently, service connection is in effect for disabilities of both feet, both knees, and her low back.  Other medical evidence indicates that the Veteran's foot and knee problems together with her shin splints (tibial stress syndrome) have affected her ambulation and gait, to include abnormal wear on her shoes.  The medical opinion evidence so far has pertained to the question of whether she sustained an injury in service, which she did not.  No informed medical opinion as to whether the Veteran's arthritis in both hips could be related to or proximately caused by her service connected orthopedic disabilities has been obtained.  Thus, the Board holds that further evidentiary development is necessary before a fully-informed appellate determination may be made in this case.  

Lumbosacral strain and Migraine headaches

Based upon the evidentiary development ordered in the Board's remand, the RO granted service connection for lumbosacral strain in a December 2012 decision.  A 10 percent disability rating was assigned effective as of the Veteran's discharge from active service.  The Veteran disagreed with the disability rating assigned in November 2013, asserting that a higher disability rating was warranted.  This November 2013 statement constitutes a notice of disagreement with the December 2012 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the Veteran's paper claims file and his electronic claims files; it does not appear that the RO has yet issued a statement of the case however.

In an October 2013 decision, the RO denied service connection for migraine headaches.  The Veteran disagreed with this decision in November 2013.  This November 2013 statement constitutes a notice of disagreement with the October 2013 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302. Following review of the Veteran's paper claims file and his electronic claims files; it does not appear that the RO has yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to these claims, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to June 2013 for inclusion in the file.

2.  The Veteran should be afforded a VA orthopedic examination for the purpose of identifying whether it is more, less, or equally likely that the arthritis in both hips could be related to or proximately caused by her service connected orthopedic disabilities.  The Veteran has been granted service connection for bilateral shin splints, a lumbosacral strain, bilateral pes planus, and bilateral patellofemoral syndrome and degenerative arthritis of the knees.  The claims folder must be made available to the examiner for review before the examination.  All tests or studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete explanation for all opinions expressed.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain and entitlement to service connection for migraine headaches.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


